AD 245B (CASDRev. 02118) Judgment in a Criminal Case                                                            FILED
                                                                                                                  MAR 01 2019
                                       UNITED STATES DISTRICT Cprn L-----==::::-;~
                                                                   T
                                            SOUTHERN DISTRICT OF CALIFOR1\                              J\ou~~~ g'I~~R~C~ra~NIA
                                                                                                        .~~                          DEPUTY
               UNITED STATES OF AMERICA 	                                    JUDGMENT IN               C'£ ~.        ~AL L A:ooil(
                                  V.                                         (For Offenses Committed On or After November 1, 1987)
                      OSCAR ORTEGA (1)
                                                                                Case Number:         3:18-CR-03847-GPC

                                                                             Aron Lee Israelite
                                                                             Defendant's Attorney
REGISTRATION NO.                  35875-013


THE DEFENDANT: 

IZI pleaded guilty to count(s)              1 of the Information. 

D was found guilty on count(s) 
           ----------------------------------------------------------------
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      ntle and Section I Nature of Offense                                                                 Count 

      8:1326(A},(B) - Removed Alien Found In The United States (Felony)                                    1





    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

      Count(s) 	                                                                   dismissed on the motion of the United States.

D      Assessment: $100.00 - Waived


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI    Fine waived               D Forfeiture pursuant to order filed                                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             March ]. 2019

                                                                             D~0t2:::~
                                                                             HON. GONZALO P. CURIE~
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                          3: 18-CR-03847-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                OSCAR ORTEGA (1)                                                         Judgment - Page 2 of2
CASE NUMBER:              3: 18-CR-03 847 -GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 9 months as to count 1.




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody ofthe United States Marshal.

 o	    The defendant shall surrender to the United States Marshal for this district:
             at                            A.M.               on
                -----------------                                  -------------------------------------
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   __________________________ ro ______________________________

at _______________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By 	                  DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-03 847 -GPC
